Case 1:20-cv-00619-DDD-JPM Document 4 Filed 05/15/20 Page 1 of 2 PagelID#: 199

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

SANTOS CRUZ PEREZ-MENDEZ ET AL CASE NO. 1:20-CV-00619 SEC P

 

VERSUS JUDGE DRELL
HEIDI STIRRUP ET AL MAGISTRATE JUDGE PEREZ-MONTES
ORDER

Before the court is a petition for a temporary restraining order and preliminary injunction
filed on behalf of petitioner R.M.P.M. by her brother, Santos Cruz Perez-Mendez and sister, Irma
Judith Perez-Mendez. (Doc. 2).

A preliminary injunction is an “extraordinary remedy” and should only be granted when
the movant has carried the burden of persuasion as to all four elements of proof: (1) a substantial
likelihood of prevailing on the merits; (2) a substantial threat of irreparable injury if the injunction
is not granted; (3) that the threatened injury outweighs any harm that will result to the non-movant
if the injunction is granted; and (4) the grant of injunctive relief will not disserve the public interest.
Ridgely v. Federal Emergency Management Agency, 512 F.3d 727, 734 (5 Cir. 2008);
Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5" Cir. 1985).
The movant’s failure to meet this burden as to any element relieves the court of its obligation to
address any remaining elements. Roho, Inc. v. Marquis, 902 F.2d 356, 361 (5" Cir. 1990). The
standards applicable to temporary restraining orders are substantially similar to those enumerated
above, applicable to preliminary injunctive relief. Fed. R. Civ. P. 65; Cockrum v. Carter, 2014
WL 1330185 (E.D. La. 2014).

The instant case presents a regrettable fact pattern but discloses a failure by the movants to

satisfy the court that success on the merits is likely. Our review of the ruling by the immigration

1

 
Case 1:20-cv-00619-DDD-JPM Document 4 Filed 05/15/20 Page 2 of 2 PagelD #: 200

court, dated April 24, 2020, leads us to conclude that, although our sympathies lie with the
movants, the result is correct under applicable law. R.M.P.M.’s mother, acting as her guardian,
was served with the immigration paperwork that included the notice to appear (“NTA”) that
required both R.M.P.M. and her mother to appear at the hearing on or about October 3, 2019. As
her guardian, her mother bore the responsibility for ensuring her presence at that hearing. INA §
239(a)(1); Perez-Suarez v. Lynch, 630 Fed. Appx. 97, 100 (2d Cir. 2015); Nolasco v. Holder, 637
F.3d 159, 164 (2d Cir. 2011). Again, the court finds her mother’s actions in failing to ensure their
appearance to be most unfortunate, especially in light of the necessary consequence to petitioner.

Given our finding R.M.P.M. is not entitled to reopening of her case under applicable law,
we also find that movants’ arguments as to delayed reunification under the Flores settlement are
MOOT and we decline to grant relief based thereon. The court also finds, based on our agreement
with the findings of the immigration court before us, that movants fail to show a denial of due
process under the Fifth Amendment to the United States Constitution. The motion is, therefore,
DENIED in all respects.

aon

THUS DONE AND SIGNED at Alexandria, Louisiana this /2 day of May, 2020.

 
 

——DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
